Case 19-01300-5-JNC   Doc 110 Filed 05/21/19 Entered 05/21/19 14:01:47   Page 1 of
                                       31
Case 19-01300-5-JNC   Doc 110 Filed 05/21/19 Entered 05/21/19 14:01:47   Page 2 of
                                       31
Case 19-01300-5-JNC   Doc 110 Filed 05/21/19 Entered 05/21/19 14:01:47   Page 3 of
                                       31
Case 19-01300-5-JNC   Doc 110 Filed 05/21/19 Entered 05/21/19 14:01:47   Page 4 of
                                       31
Case 19-01300-5-JNC   Doc 110 Filed 05/21/19 Entered 05/21/19 14:01:47   Page 5 of
                                       31
Case 19-01300-5-JNC   Doc 110 Filed 05/21/19 Entered 05/21/19 14:01:47   Page 6 of
                                       31
Case 19-01300-5-JNC   Doc 110 Filed 05/21/19 Entered 05/21/19 14:01:47   Page 7 of
                                       31
Case 19-01300-5-JNC   Doc 110 Filed 05/21/19 Entered 05/21/19 14:01:47   Page 8 of
                                       31
Case 19-01300-5-JNC   Doc 110 Filed 05/21/19 Entered 05/21/19 14:01:47   Page 9 of
                                       31
Case 19-01300-5-JNC   Doc 110 Filed 05/21/19 Entered 05/21/19 14:01:47   Page 10 of
                                       31
Case 19-01300-5-JNC   Doc 110 Filed 05/21/19 Entered 05/21/19 14:01:47   Page 11 of
                                       31
Case 19-01300-5-JNC   Doc 110 Filed 05/21/19 Entered 05/21/19 14:01:47   Page 12 of
                                       31
Case 19-01300-5-JNC   Doc 110 Filed 05/21/19 Entered 05/21/19 14:01:47   Page 13 of
                                       31
Case 19-01300-5-JNC   Doc 110 Filed 05/21/19 Entered 05/21/19 14:01:47   Page 14 of
                                       31
Case 19-01300-5-JNC   Doc 110 Filed 05/21/19 Entered 05/21/19 14:01:47   Page 15 of
                                       31
Case 19-01300-5-JNC   Doc 110 Filed 05/21/19 Entered 05/21/19 14:01:47   Page 16 of
                                       31
Case 19-01300-5-JNC   Doc 110 Filed 05/21/19 Entered 05/21/19 14:01:47   Page 17 of
                                       31
Case 19-01300-5-JNC   Doc 110 Filed 05/21/19 Entered 05/21/19 14:01:47   Page 18 of
                                       31
Case 19-01300-5-JNC   Doc 110 Filed 05/21/19 Entered 05/21/19 14:01:47   Page 19 of
                                       31
Case 19-01300-5-JNC   Doc 110 Filed 05/21/19 Entered 05/21/19 14:01:47   Page 20 of
                                       31
Case 19-01300-5-JNC   Doc 110 Filed 05/21/19 Entered 05/21/19 14:01:47   Page 21 of
                                       31
Case 19-01300-5-JNC   Doc 110 Filed 05/21/19 Entered 05/21/19 14:01:47   Page 22 of
                                       31
Case 19-01300-5-JNC   Doc 110 Filed 05/21/19 Entered 05/21/19 14:01:47   Page 23 of
                                       31
Case 19-01300-5-JNC   Doc 110 Filed 05/21/19 Entered 05/21/19 14:01:47   Page 24 of
                                       31
Case 19-01300-5-JNC   Doc 110 Filed 05/21/19 Entered 05/21/19 14:01:47   Page 25 of
                                       31
Case 19-01300-5-JNC   Doc 110 Filed 05/21/19 Entered 05/21/19 14:01:47   Page 26 of
                                       31
Case 19-01300-5-JNC   Doc 110 Filed 05/21/19 Entered 05/21/19 14:01:47   Page 27 of
                                       31
Case 19-01300-5-JNC   Doc 110 Filed 05/21/19 Entered 05/21/19 14:01:47   Page 28 of
                                       31
Case 19-01300-5-JNC   Doc 110 Filed 05/21/19 Entered 05/21/19 14:01:47   Page 29 of
                                       31
Case 19-01300-5-JNC   Doc 110 Filed 05/21/19 Entered 05/21/19 14:01:47   Page 30 of
                                       31
Case 19-01300-5-JNC   Doc 110 Filed 05/21/19 Entered 05/21/19 14:01:47   Page 31 of
                                       31
